IN THE SUPREME COURT OF THE STATE OF DELAWARE


    KAREN PAIGE,1                               §
                                                §
           Petitioner Below,                    §   Nos. 391, 2020 and 392, 2020
           Appellant,                           §   Consolidated
                                                §
           v.                                   §   Court Below–Family Court
                                                §   of the State of Delaware
    MICHAEL MCDONALD,                           §
                                                §   File No. CN16-04806
           Respondent Below,                    §   Petition No. 17-31463
           Appellee.                            §

                               Submitted: January 13, 2021
                               Decided:   January 29, 2021

                                            ORDER

         On December 28, 2020, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant, Karen Paige, to show cause why her appeal

should not be dismissed for her failure to respond to the Senior Court Clerk’s

December 3, 2020 letter directing her to pay the Court’s filing fee. Paige signed the

certified mail receipt on January 2, 2021. A timely response to the notice to show

cause was due on or before January 12, 2021. To date, Paige has not responded to

the notice to show cause, nor has she paid the filing fee. Dismissal of the appeal is

therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
                                                1
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                       2